United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2074
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Paris LaMonte Hunter

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: May 11, 2020
                             Filed: September 2, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       Paris LaMonte Hunter pleaded guilty to two counts of production of child
pornography in violation of 18 U.S.C. § 2251(a), (e). His advisory sentencing range
under the U.S. Sentencing Guidelines was 360 to 1,200 months’ imprisonment, with
a statutory mandatory minimum of 300 months. Hunter requested a downward
variance to the mandatory minimum. The government requested a sentence of 480
months. After considering the factors set forth in 18 U.S.C. § 3553(a), the district
court1 imposed a within-Guidelines sentence of 380 months’ imprisonment and a life-
time term of supervised release. On appeal, Hunter argues that his sentence is not
substantively reasonable.

       We are highly deferential to the sentencing decisions of the district court and
review the substantive reasonableness of a sentence for abuse of discretion. Gall v.
United States, 552 U.S. 38, 51 (2007). We may presume that a sentence within the
Guidelines range is reasonable. Id. Hunter “bears the burden of rebutting the
presumption and showing that his sentence should have been lower.” United States
v. Bordman, 895 F.3d 1048, 1055 (8th Cir. 2018). “A district court abuses its
discretion and imposes an unreasonable sentence when it fails to consider a relevant
and significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Green, 946 F.3d 433, 440 (8th Cir. 2019) (quoting
United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).

       Hunter argues the district court failed to give sufficient weight to his traumatic
childhood. The district court was well aware of Hunter’s upbringing and resulting
circumstances, which were thoroughly briefed and supported by the parties, the
probation office, and psychological reports. The district court acknowledged that
Hunter presented mitigating circumstances for it to consider, but ultimately declined
to vary downward based on the nature and circumstances of the instant offense and
the need for the sentence imposed to protect the public and promote respect for the
law. “[A]ssign[ing] relatively greater weight to the nature and circumstances of the
offense than to the mitigating personal characteristics of the defendant is well within
the ‘wide latitude [given] to individual district court judges in weighing relevant


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-
factors.’” United States v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011) (third
alteration in original) (quoting United States v. Foy, 617 F.3d 1029, 1037 (8th Cir.
2010)). The district court acknowledged the significant length of the sentence
imposed and made “an individualized assessment based on the facts presented.” Gall,
552 U.S. at 50. We find no abuse of discretion in the district court’s decision to
impose a sentence near the bottom of the Guidelines range.

      The judgment is affirmed.
                       ___________________________




                                        -3-